Fourth Court of Appeals
                                         San Antonio, Texas
                                               October 30, 2014

                                            No. 04-14-00755-CV

                                           IN RE Oscar BUSTOS

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On October 29, 2014, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than November 13, 2014. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on October 30th, 2014.                                 PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2007CI07181, styled In the Interest of E.B. and O.S.B. II, Minor Children,
pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.